Citation Nr: 1133254	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to September 1985.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In November 2009 the Board denied the Veteran's claims of entitlement to service connection for knee and hip disabilities.  The instant issue was remanded for additional development.  The remaining issue on appeal has been returned to the Board for appellate consideration.  

The issue of entitlement to service connection for arthritis of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a foot disability was denied in an April 1986 rating decision; the Veteran submitted a notice of disagreement and a statement of the case was issued; the Veteran did not submit a timely substantive appeal.

2.  The evidence received since the April 1986 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis of the feet.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Board has determined that new and material evidence has been submitted to reopen the Veteran's claim, no further discussion of the VCAA is necessary at this time.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was denied for a foot disability in April 1986.  The RO determined that there were no recurrences of the foot complaints which dated to 1965.  It concluded that service connection was not warranted for a foot disability because it was considered an acute and transitory condition.

The evidence of record at the time of the April 1986 rating decision included the Veteran's service treatment records.  They reflect that the Veteran was treated for blisters and calluses on both feet in June 1965.  Treatment involved routine blister care and a 24-hour duty excuse.  The Veteran was advised to return as necessary.  On examination in June 1974, tinea pedis was noted on the left foot.  In June 1980 and June 1982 the Veteran's feet were noted to be clinically normal.  On examination in October 1985, the Veteran denied foot trouble.  

Also of record was the report of a February 1986 VA examination.  It notes that the Veteran's feet had normal structure with normal arches.  There was no pain in the joints.  There was slight redness and enlargement of the first metatarsophalangeal (MP) joints but the examiner noted that he could not elicit pain on movement.  The diagnoses did not include any findings referable to the Veteran's feet.  

The evidence received since the April 1986 rating decision includes both VA and private treatment records.  They are essentially silent regarding treatment of the Veteran's feet.  A November 2005 VA record indicates that the Veteran had some chronic peripheral neuropathy and some arthritis in his first MP joints.  The provider noted that the Veteran wore orthotic shoes with special cushioning.  

The evidence received since the April 1986 rating decision also includes statements by the Veteran.  In August 2006 he asserted that he had a foot problem when he was discharged and that it should be noted in his medical record.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the feet.  The evidence received since the April 1986 decision includes new evidence demonstrating that the Veteran has a current diagnosis of arthritis of the feet.  In sum, the defect existing at the time of the April 1986 rating has been cured in that the evidence added to the record includes a current diagnosis of arthritis of the first MP joints.  As such, the claim may be reopened.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for arthritis of the feet is granted.


REMAND

As noted, the record contains evidence showing complaints referable to the Veteran's feet in service, a current disability, and the Veteran's assertion that he had problems with his feet at discharge.  Statements made by the Veteran during the course of this appeal indicate that he has experienced problems with his feet in the period since service.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: The Veteran has stated that he experiences symptoms referable to his feet, his competent statements indicate that he had problems in service, and he has stated that he experienced continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for arthritis of the feet should be remanded so that the Veteran may be scheduled for a VA medical examination and a nexus opinion may be obtained.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed arthritis of the feet.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed arthritis of the feet is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

3. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


